PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
SIMMONS et al.
Application No. 15/553,115
Filed: 23 Aug 2017
For: CELL CULTURE METHOD FOR MESENCHYMAL STEM CELLS
Docket No. 89984/JPW/PT/RBR
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the Renewed Petition for Retroactive Foreign Filing License under 37 C.F.R. § 5.25, filed September 13, 2019.
		
It has been determined that a retroactive license for foreign filing under 35 U.S.C. 184 be granted with respect to the filings listed below. The petition complies with 37 C.F.R. 5.25 in that there is an adequate showing that the subject matter in question was not under a secrecy order, that the license was diligently sought after discovery of the proscribed foreign filings, and that the material was filed abroad without the required license under 37 C.F.R. 5.11 through error.

Country						Date

Australia						March 4, 2015
Australia						March 5, 2015
EPO							March 4, 2016
PCT							March 4, 2016
Brazil 							March 4, 2016
Canada							March 4, 2016
China							March 4, 2016
Hong Kong						March 4, 2016
Japan							March 4, 2016
Korea							March 4, 2016
Singapore						March 4, 2016
									
Telephone inquiries concerning this matter should be directed to Attorney Advisor Cliff Congo at (571) 272-3207.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
Enc:  Foreign Filing License